Citation Nr: 0735112	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-28 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure.

The veteran participated in a Board Central Office hearing in 
August 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to adjudication of the veteran's claim.

During the veteran's August 2007 Board hearing, the veteran 
indicated that he had received treatment at the VA Medical 
Center (VAMC) in Charleston, South Carolina soon after he was 
discharged from service in 1970.  The only VAMC treatment 
records associated with the claims folder are dated from 1999 
to 2006.  In order to determine whether the veteran exhibited 
symptoms of peripheral neuropathy within one year of 
discharge from service, the AMC must attempt to obtain any 
treatment records from the VAMC that may be available from 
1970 to the present.  

The veteran also stated that he had received treatment from 
his private physician, Thomas M. Stanley, M.D. for the 
previous 20 years.  These records must also be associated 
with the claims folder, to the extent available.

After obtaining any available records indicated above, the 
veteran must be scheduled for a VA neurological examination.  
The evidence of record establishes that the veteran has 
suffered from numbness of the extremities for a number of 
years and VA has conceded the veteran's exposure to Agent 
Orange during his time in service; thus, a VA examination 
must be provided to the veteran.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the VAMC 
Charleston, South Carolina, to obtain 
any treatment records for the veteran 
from November 1970 to the present.

2.  After obtaining the proper 
authorization from the veteran, the AMC 
must obtain all treatment records 
available from Thomas M. Stanley, M.D.

3.  After completing the remand 
directives above, the veteran must be 
scheduled for a VA neurological 
examination to determine the nature and 
etiology of his currently diagnosed 
peripheral neuropathy.  The examiner 
must review the veteran's claims folder 
thoroughly in conjunction with the 
veteran's examination.  This should be 
so noted in the examination report.  The 
examiner should discuss the nature and 
etiology of any diagnosed disorders and 
whether they are related to a disease or 
injury in service or exposure to Agent 
Orange.  
The examiner should specifically address 
the statements of Thomas M. Stanley, 
M.D. and Rebecca F. Rakestraw, P.A. 
linking the veteran's currently 
diagnosed peripheral neuropathy with 
exposure to Agent Orange.  

The examiner should address the 
veteran's May 1994 motor vehicle 
accident and his subsequent treatment by 
Drs. Mobley, Esquivel and Downing, and 
whether the veteran's injuries could 
have contributed to his current 
peripheral neuropathy.

The examiner should also address whether 
the veteran's current peripheral 
neuropathy is the result of his long 
diagnosed hypothyroidism.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for peripheral neuropathy, to 
include as due to herbicide exposure, 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

